This was an action to recover the value of two canal boats, alleged to have been converted by the defendants. The defendants in their answer, among other things, stated that the boats were pledged to Cornelius and Christopher C. Hegeman, who took them and sold them pursuant to the pledge. The cause was tried while the Code of 1849 was in force. On the trial Aaron Hege*64man, one of the defendants, was called as a witness for Cornelius. He was objected to on the ground that he was a co-defendant; that there was evidence to charge him with his co-defendant, and that he was charged in the complaint with combining with his co-defendant to convert the boats to their own use. The judge rejected the witness, and the plaintiffs recovered against both defendants, who appealed to this court.
The judgment was reversed and a new trial ordered, on the ground that the witness was improperly rejected. That as separate judgments might be entered in such case, either defendant might avail himself of the testimony of the other.
(See 10 Barb. 112, S. C.)